DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) are hereby withdrawn in view of the amendment filed 12/15/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedbala et al. (US Pat No 8,647,337 B2).
Re claim 15, Niedbala et al. disclose a method of modulating the flow for controlling a rheological state of a dispensed pressurized fluid (col. 2, lines 31-45), the rheological state including a combination of flow rate (col. 2, lines 43-44) and material phases (col. 11, lines 30-32) of the pressurized fluid, and the method comprising:
flowing the pressurized fluid (Fig. 7, 21) through an outlet tube (Fig. 8, 28) to create a flow channel (30);

dividing, with the porous element (25), the flow channel into a plurality of flow paths through which the pressurized fluid flows through the porous element (col. 7, line 23);
modulating the flow of the pressurized fluid with the plurality of flow paths to produce a desired mass flow rate of the pressurized fluid (as the mass flow rate is a product of the specific fluid properties and the volumetric flow rate, a mass flow rate is present; col. 7, lines 24-26);
receiving, with an exit tube (31), the modulated pressurized fluid from the plurality of flow paths;
refocusing, with the exit tube (31), the modulated pressurized fluid from the plurality of flow paths to produce a desired volumetric flow rate (col. 7, lines 24-26); and
dispensing (18) the pressurized fluid in a second rheological state based on the mass flow rate and the volumetric flow rate (col. 11, lines 30-32).
Re claim 16, Niedbala et al. teach the second rheological state includes at least one of the following material phases: a spray or droplets or a stream (col. 11, lines 30-32).
Re claim 17, Niedbala et al. teach the second rheological state includes a material phase that is a spray including droplets in a gas (col. 5, lines 54-55).
Re claim 18, Niedbala et al. teach the spray is an aerosol (col. 5, lines 54-55).
Re claim 21, Niedbala et al. teach the second rheological state includes a material phase that is droplets (col. 11, lines 30-32; the spray/jet will be made up of droplets)
Re claim 22, Niedbala et al. teach the second rheological state includes a material phase that is a stream (col. 11, lines 30-32).
Re claim 23, Niedbala et al. teach the pressurized fluid is a cryogen, a refrigerant, or a propelled material (col. 5, lines 43-51).
Re claim 24, Niedbala et al. teach the pressurized fluid includes at least one of pressurized fluid from the following classes of gases: fluorocarbons, chlorofluorocarbons, 
Re claim 25, Niedbala et al. teach the pressurized fluid includes at least one of the following gases: pentafluoroethane, difluoromethane, trifluoromethane, dichlorodifluoromethane, dichlorofluoromethane, chlorodifluoromethane, tetrafluoroethane, 1,1,1,-trifluoroethane, 2,3.3.3-tetrafluoropropene. cis-1.1.1.4.4.4-hexafluoro-2-butene. trans-1,1,1,4,4,4-hexafluoro-2-butene, tetrafluoromethane, monochlorotrifluoromethane, hexafluoroethane, monobromotri fluoromethane, monochlorodifluoromethane. monochloropenta fluoroethane, , 1.2-dichloro-, 1,1.2.2-tetrafluoroethane. trichloromonofluoromethane. 1,1.2-trichloro-. 1,2,2-trifluoroethane and 1,1-difluoro ethane, and isobutane (col. 5, lines 47-49).
Re claim 26, Niedbala et al. teach the pressurized fluid includes at least one of the following pressurized fluids: nitrous oxide, carbon dioxide, dimethyl ether, propane and butane (col. 5, lines 49-51).
Re claim 27, Niedbala et al. teach the pressurized fluid is a propelled material that includes at least one of the following propelled materials: a food product, a medicine, a perfume, a cosmetic, a lubricant, a cleaning product, an insecticide, a fuel, and an additional fluid in contact with the propelled material (col. 5, lines 50-51 and lines 54-55).
Re claim 28, Niedbala et al. teach the porous element includes at least one of the following porous elements: a porous plastic, a porous glass, a sintered metal, and a packaged porous particle in a shape of the flow channel (col. 7, lines 46-50).
Claims 15, 16, 19, 22-24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US Pat No 8,409,185 B2).
Re claim 15, Burger et al. disclose a method of modulating the flow for controlling a rheological state of a dispensed pressurized fluid (col. 2, lines 39-45), the rheological state including a combination of flow rate (Figs. 10B & 10C) and material phases (col. 3, lines 62-65) of the pressurized fluid, and the method comprising:

receiving, with a porous element (72), the pressurized fluid in a first rheological state (col. 3, line 64) from the flow channel (through 70);
dividing, with the porous element (72), the flow channel into a plurality of flow paths through which the pressurized fluid flows through the porous element (col. 11, lines 49-50);
modulating the flow of the pressurized fluid with the plurality of flow paths to produce a desired mass flow rate of the pressurized fluid (as the mass flow rate is a product of the specific fluid properties and the volumetric flow rate, a mass flow rate is present; col. 11, lines 50-56);
receiving, with an exit tube (26), the modulated pressurized fluid from the plurality of flow paths;
refocusing, with the exit tube (26), the modulated pressurized fluid from the plurality of flow paths to produce a desired volumetric flow rate (Fig. 10C); and
dispensing (36) the pressurized fluid in a second rheological state based oned the mass flow rate and the volumetric flow rate (col. 3, line 64).
Re claim 16, Burger et al. teach the second rheological state includes at least one of the following material phases: a spray or droplets or a stream (col. 4, lines 2-4; “…when the gas passes through the proximal portion” – ie. exits the needle as a spray/stream).
Re claim 19, Burger et al. teach the spray is a vapor (col. 4, lines 2-4; “…the gas passes through the proximal portion of the lumen…”).
Re claim 22, Burger et al. teach the second rheological state includes a material phase that is a stream (col. 4, lines 2-4).
Re claim 23, Burger et al. teach the pressurized fluid is a cryogen (abstract), a refrigerant, or a propelled material.
Re claim 24, Burger et al. teach the pressurized fluid includes at least one of pressurized fluid from the following classes of gases: fluorocarbons (col. 8, lines 28-30), 
Re claim 26, Burger et al. teach the pressurized fluid includes at least one of the following pressurized fluids: nitrous oxide (col. 8, lines 26-30), carbon dioxide, dimethyl ether, propane and butane.
Re claim 27, Burger et al. teach the pressurized fluid is a propelled material that includes at least one of the following propelled materials: a food product, a medicine, a perfume, a cosmetic, a lubricant, a cleaning product, an insecticide, a fuel, and an additional fluid in contact with the propelled material (col. 8, lines 26-35 and col. 9, line 51).
Re claim 28, Burger et al. teach teach the porous element includes at least one of the following porous elements: a porous plastic, a porous glass, a sintered metal, and a packaged porous particle in a shape of the flow channel (col. 11, lines 50-56).
Claims 15, 16, 20, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cluzeau et al. (US Pat No 6,960,202 B2).
Re claim 15, Cluzeau et al. disclose a method of modulating the flow for controlling a rheological state of a dispensed pressurized fluid (col. 2, lines 10-35), the rheological state including a combination of flow rate (col. 6, lines 32-33) and material phases (col. 2, lines 13-14) of the pressurized fluid, and the method comprising:
flowing the pressurized fluid (Fig. 2, 4) through an outlet tube (35) to create a flow channel (Fig. 6, 37);
receiving, with a porous element (38), the pressurized fluid in a first rheological state (col. 2, lines 14-15) from the flow channel (37);
dividing, with the porous element (38), the flow channel into a plurality of flow paths through which the pressurized fluid flows through the porous element (col. 6, lines 15-16);
modulating the flow of the pressurized fluid with the plurality of flow paths to produce a desired mass flow rate of the pressurized fluid (as the mass flow rate is a product 
receiving, with an exit tube (25), the modulated pressurized fluid from the plurality of flow paths;
refocusing, with the exit tube (25), the modulated pressurized fluid from the plurality of flow paths to produce a desired volumetric flow rate (col. 6, lines 32-36); and
dispensing (29) the pressurized fluid in a second rheological state based on the mass flow rate and the volumetric flow rate (col. 2, lines 12-13).
Re claim 16, Cluzeau et al. teach the second rheological state includes at least one of the following material phases: a spray (col. 2, lines 12-13) or droplets or a stream.
Re claim 20, Cluzeau et al. teach the second rheological state includes a material phase that is a spray including solid particles in a gas (col. 2, lines 12-13).
Re claim 23, Cluzeau et al. teach the pressurized fluid is a cryogen (col. 3, lines 35-36), a refrigerant, or a propelled material.
Re claim 26, Cluzeau et al. teach the pressurized fluid includes at least one of the following pressurized fluids: nitrous oxide, carbon dioxide (col. 3, lines 35-36), dimethyl ether, propane and butane.
Re claim 27, Cluzeau et al. teach the pressurized fluid is a propelled material that includes at least one of the following propelled materials a food product, a medicine (col. 3, lines 35-36), a perfume, a cosmetic, a lubricant, a cleaning product, an insecticide, a fuel, and an additional fluid in contact with the propelled material (col. 5, lines 1-10).
Re claim 28, Cluzeau et al. teach the porous element includes at least one of the following porous elements: a porous plastic, a porous glass, a sintered metal, and a packaged porous particle in the shape of a the flow channel (col. 6, lines 15-18; the filter is a packaged porous particle sized and shaped to fit in the flow channel).
Response to Arguments
12/15/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments of the Niedbala reference, applicant states that the system of Niedbala is “substantially free of other flow regulation means” however this is already taking Niedbala out of context. Column 5, lines 22-35 mention “in at least some exemplary embodiments the flow path of the cryogenic fluid may be substantially free of other flow regulation mechanisms,” emphasis added. Applicant goes on to then state that in Niedbala “there is no discussion or suggestion of an exit tube…that refocuses the modulated pressurized fluid to produce a desired volumetric flow rate to control the rheological state of a dispensed pressurized fluid as recited in amended claim 15.” While applicant may believe that Niedbala does not include further flow regulation mechanisms, Niedbala demonstrates the opposite of this as figures 7 and 8, the relied upon embodiment of Niedbala, explicitly show an exit tube of narrow diameter, element 31, following a flow passage, element 30, of having a clearly wider diameter, and thus further flow regulation occurs as a result of the restriction. Both flow passage 30 and exit tube 31 come after the aforementioned porous member applicant has already described. Also of note is clear convergence demonstrated in figure 8 directly after the porous member 25 as the fluid would enter flow passage 30. Thus, refocusing occurs from the plurality of flow paths through the porous member into a single flow path through 30 and 31. Further, the volumetric flow rate will be dictated by the volume of the flow path as well as the pressure applied to the fluid in the system, as such the design of the flow path and the user set pressure dictates the desired volumetric flow rate. Hence, as refocusing occurs through 30 and 31, a “desired volumetric flow rate” is also being achieved. 
Applicant further states that the geometry of the lumen in Niedbala controls the spray pattern, which applicant states is “not a function of the material’s rheological state but rather the pattern of the dispensed material” however this seems to be a contradiction to applicant’s own definition of rheological state as the only way to have a spray pattern is for there to be a spray which is directly a function of the material’s rheological state. 
Applicant goes on to state “while some similar language is used in Niedbala, there is no disclosure or suggestion of controlling a rheological state using a combination of a porous member and an exit tube (geometry), however, this is clearly incorrect as discussed above. Niedbala explicitly demonstrates using both a porous member and exit tube geometry to control the flow of fluid through the system.
Regarding applicant’s arguments of the Burger reference, applicant states “in Burger, evaporation of the cooling fluid is noted, allowing the cooling of the needle, but there is no disclosure or suggestion or intention of controlling the form of the material leaving the lumen. That is, its rheological state.” To begin, col. 2, lines 51-54, from which applicant has drawn this conclusion has been taken out of context. Burger specifically states “careful control over the cryogenic cooling fluid introduced into a needle probe can allow the length of the active cooling to be controlled through depletion of evaporating cryogenic cooling liquid.” This is in no way discussing “cooling of the needle” as stated by applicant, but how control of the fluid, through evaporation, allows for control of the length of the active cooling. Thus, Burger is directly discussing control over the rheological state of the fluid. Further, applicant states “Burger’s description of the dispensed cooling fluid is limited to the manner in which the cooling fluid is exhausted and the control of that exhaust and does not describe any use of the material after that point” which is entirely incorrect and in fact, applicant’s citation of line 23 from column 3 is rather confusing as line 23 discusses “vaporization lumens” which is also a direct discussion of the fluids rheological state, but more to the point, following through line 30 in column 3 there is specific discussion of “the cooled tissues are remodeled through a contiguous treatment zone” which is a direct reference to use of the material after it has been exhausted from the needle. 

Further, applicant goes on to say that there is no disclosure or suggestion in Burger regarding to newly amended limitations, however, Burger explicitly discusses the volumetric flow rate in the tables shown in figures 10B and 10C from which the mass flow rate is a product. 
Regarding applicant’s arguments of the Cluzeau reference, which similarly state as above that Cluzeau teaches a filter, 38, which applicant states “is not a porous element used to produce a desired mass flow rate of the pressurized fluid as in the claimed invention” while further stating “the filter is not chosen nor used for flow control because Cluzeau discusses the use of electrovalve 24.” However, this again does not demonstrate that the filter isn’t providing flow control because the filter, as structure for the fluid to flow through in the flow path, will still provide flow control. Thus, Cluzeau demonstrates a porous member working in conjunction with the geometry of the flow paths demonstrated to produce a volumetric flow rate, from which a mass flow rate is a product, in order to control 
Further, contrary to applicant’s partial description that the expansion tube 25 of Cluzeau provides no refocusing as claimed, Cluzeau explicitly states that “for the purpose of regulating the outlet flow rate of the liquid CO2, the expansion tube 25 is given a very small internal diameter, of the order of 0.5 mm;” after which Cluzeau notes that “in order to avoid the formation of a plug of ice at the outlet of the expansion tube, a tube made of PTFE is preferably used” to which the latter is clearly a discussion of the material choice. As noted above, Cluzeau explicitly discusses the diameter, or geometry, of the expansion tube which works in conjunction with the porous member present in order to control the rheological state as required.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.C/          Examiner, Art Unit 3752                                                                                                                                                                                              /JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752